DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/051883, filed on October 11, 2013.
Information Disclosure Statement
When filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application (for continued prosecution applications filed under 37 CFR 1.53(d), see subsection A.1. below). The examiner of the continuing application will consider information which has been considered by the Office in the parent application.  See MPEP §609.02.  
The information disclosure statements filed November 21, 2019, December 11, 2019, December 18, 2019, May 4, 2020, February 2, 2021, and March 23, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the 
Specification
The abstract of the disclosure is objected to because it does not appear to be connected to the portion the disclosure claimed.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 39 is objected to because of the following informalities:  (a) reciting “elementary metal” (line 6) without having a metal attached (in light of the claim limitations that follow, it appears that ‘of silicon’ is intended to be added to the phrase), (b) reciting “elementary metal” without the proper indefinite article (“an”) (two times, line  6, line 7).  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  duplicating “lithium/cobalt/nickel composite oxides” within the claim (line 6 and line 8).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 23 and 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-22 of U.S. Patent No. 10,530,008.  
The pertinent patented claims are set forth below

    PNG
    media_image1.png
    77
    477
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    131
    458
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    126
    467
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    765
    479
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    250
    461
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    680
    474
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    566
    470
    media_image7.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pending claim 23 is indistinct over patented claims 1-2.
Pending claim 25 is indistinct over patented claim 21.
Pending claim 26 is indistinct over patented claim 22.
Pending claim 27 is indistinct over patented claim 4 (dependent upon patented claim 3).

Pending claim 29 is indistinct over patented claim 6.
Pending claim 30 is indistinct over patented claim 7.
Pending claim 31 is indistinct over patented claim 8.
Pending claim 32 is indistinct over patented claim 9.
Pending claim 33 is indistinct over patented claim 10.
Pending claim 34 is indistinct over patented claim 11.
Pending claim 35 is indistinct over patented claim 12.
Pending claim 36 is indistinct over patented claim 13.
Pending claim 37 is indistinct over patented claim 14.
Pending claim 38 is indistinct over patented claim 15.
Pending claim 39 is indistinct over patented claim 16.
Pending claim 40 is indistinct over patented claim 17.
Pending claim 41 is indistinct over patented claim 18.
Pending claim 42 is indistinct over patented claim 19.
Pending claim 43 is indistinct over patented claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1759